 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARYL WOODS,                                        Case No.: 3:17-cv-02595-CAB-WVG
     CDCR #H-43246,
12
                                        Plaintiff,       ORDER GRANTING
13                                                       DEFENDANTS’ MOTION FOR
                          vs.                            SUMMARY JUDGMENT
14
                                                         PURSUANT TO FED.R.CIV.P. 56
15
     DANIEL PARAMO; VICTOR ACOSTA;                       [ECF No. 25]
16   F. HADJADJ,,
17                                   Defendants.
18
19
20         Daryl Woods (“Plaintiff”), a prisoner currently incarcerated at the Richard J.
21   Donovan Correctional Facility (“RJD”) located in San Diego, California, is proceeding
22   pro se and in forma pauperis (“IFP”) in this civil action pursuant to 42 U.S.C. § 1983.
23   I.    Procedural History
24         On February 15, 2018, the Court granted Plaintiff leave to proceed IFP pursuant to
25   28 U.S.C. § 1915(a) and found that Plaintiff’s Complaint contained “free exercise of
26   religion and equal protection claims sufficient to survive the ‘low threshold’ for
27   proceeding past the sua sponte screening required by 28 U.S.C. §§ 1915(e)(2) and
28
                                                     1
                                                                             3:17-cv-02595-CAB-WVG
 1   1915A(b).”1 (ECF No. 4 at 4 citing Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir.
 2   2012)). The United States Marshals Service (“USMS) was directed to serve Defendants
 3   Paramo, Acosta and Hadjadj with a copy of the Complaint and summons. (See Id. at 6.)
 4          Defendants filed an Answer on April 24, 2018. (See ECF No. 11.) On March 7,
 5   2019, Defendants filed a Motion for Summary Judgment pursuant to FED. R. CIV. P. 56.
 6   (See ECF No. 25.) Defendants notified Plaintiff of the requirements for opposing
 7   summary judgment pursuant to Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc).
 8   (See ECF No. 25-7.) Plaintiff filed his Opposition to Defendants’ Motion on June 7,
 9   2019, to which Defendants filed their Reply. (See ECF Nos. 29, 30.) The Court also
10   permitted Plaintiff to file a “Sur-Reply” on July 16, 2019. (See ECF No. 33.(
11          The Court has determined that this Motion is suitable for disposition upon the
12   papers without oral argument and that no Report and Recommendation from Magistrate
13   Judge William Gallo is necessary. See S.D. CAL. CIVLR 7.1(d)(1), 72.3(e).
14          Having carefully considered the record as submitted, the Court now GRANTS
15   Defendants’ Motion for Summary Judgment.
16   II.    Factual Background
17          A.     Plaintiff’s Claims
18          Plaintiff was transferred from Wasco State Prison (“WSP”) to RJD on August 8,
19   2017. (See Compl., ECF No. 1 at 4.) When Plaintiff was previously housed at WSP, he
20   was “approved for Kosher diet.” (Id.) CDCR regulations provide, in part, that “inmates
21   who are transferred shall have the ability to continue participation in their current
22   religious diet program at the receiving institution barring medical needs or other
23   extraordinary circumstances.” (Id. citing CAL. CODE. REGS. TIT. 15, § 3054(c).)
24
25
26
     1
       Page numbers for all documents filed in the Court’s Case Management/Electronic Case File
27   (“CM/ECF”) will refer to the pagination generated by CM/ECF as indicated on the top right-hand corner
     of each chronologically-numbered docket entry.
28
                                                       2
                                                                                    3:17-cv-02595-CAB-WVG
 1            Plaintiff alleges that RJD “has a practice/custom to violate this mandate with all
 2   transferred prisoners on religious diets.” (Id.) Plaintiff further maintains that “Chaplain
 3   Hadjadj is not adhering to section 3054(c) and continuing diets upon transfer.” (Id.)
 4   Instead, Hadjadj is “requiring prisoners to go through the entire approval process again.”
 5   (Id.) Plaintiff was “required to fill out a new CDCR 3030 form for Kosher diet, even
 6   though the Statewide Computer System (“S.O.M.S.”) notifies RJD officials of approved
 7   diets.” (Id.)
 8            Plaintiff alleges he was “denied a Kosher meal for 27 days.” (Id.) Plaintiff
 9   submitted a grievance to Hadjadj and “CRM Brown2” on August 9, 2017 “but was not
10   placed on Kosher diet” until September 4, 2017. (Id.) Plaintiff was “limited on what he
11   could eat to not offend religious principles.” (Id.) He claims Warden Paramo had been
12   “made aware of these long delays but failed to take action.” (Id.) As a result, Plaintiff
13   was “forced to eat bread and water for 3 weeks.” (Id.)
14            Plaintiff further claims that “he was denied equal protection of similarly situated
15   [prisoners] who transfer to prisons already approved for Kosher diet and allowed to
16   continue in a reasonable fashion.” (Id. at 5.) Moreover, he alleges Paramo “has
17   repeatedly been advised of this problem and extensive delays but he has to date failed to
18   address it at all.” (Id.)
19            Plaintiff seeks injunctive relief in the form of an injunction preventing Defendants
20   from “delaying provision of Kosher diets upon transfer for extensive periods,” along with
21   compensatory and punitive damages “to be determined.” (Id. at 8.)
22   III.     Motion for Summary Judgment
23            Defendants seek summary judgment on the grounds that: (1) they did not violate
24   Plaintiff’s rights under the First Amendment; (2) they did not violate Plaintiff’s rights
25   under the Fourteenth Amendment Equal Protection Clause; (3) they are entitled to
26
27
28   2
         Brown is not a named Defendant in this action.
                                                          3
                                                                               3:17-cv-02595-CAB-WVG
 1   qualified immunity; and (4) Plaintiff lacks standing to request injunctive relief. (See
 2   Defs.’ Memo. of Ps&As in Suppl. of Mot. for Summ J., [hereafter “Defs.’ Memo. of P &
 3   As”] ECF No. 25-1, at 7.)
 4         A.     Standard of Review
 5         Rule 56(a) provides that a court “shall grant summary judgment if the movant
 6   shows that there is no genuine dispute as to any material fact and the movant is entitled to
 7   judgment as a matter of law.” Fed.R.Civ.P. 56(a).
 8         Under summary judgment practice, the moving party always bears the initial
 9   responsibility of informing the district court of the basis for its motion, and identifying
10   those portions of “the pleadings, depositions, answers to interrogatories, and admissions
11   on file, together with the affidavits, if any,” which it believes demonstrate the absence of
12   a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
13   (quoting Fed.R.Civ.P. 56(c)) If the moving party meets its initial responsibility, the
14   burden then shifts to the nonmoving party to establish, beyond the pleadings, that there is
15   a genuine issue for trial. Id. at 324.
16         To avoid summary judgment, the non-moving party is “required to present
17   significant, probative evidence tending to support h[is] allegations,” Bias v. Moynihan,
18   508 F.3d 1212, 1218 (9th Cir. 2007) (citations omitted), and must point to some evidence
19   in the record that demonstrates “a genuine issue of material fact [which], with all
20   reasonable inferences made in the plaintiff[]’s favor, could convince a reasonable jury to
21   find for the plaintiff[].” Reese v. Jefferson School Dist. No. 14J, 208 F.3d 736, 738 (9th
22   Cir. 2000) (citing Fed.R.Civ.P. 56; Celotex, 477 U.S. at 323). The opposing party cannot
23   rest solely on conclusory allegations of fact or law. Berg v. Kincheloe, 794 F.2d 457, 459
24   (9th Cir. 1986).
25         B.     First Amendment Free Exercise claim
26         “The right to the free exercise of religion is a precious American invention,
27   distinguishing our Constitution from all prior national constitutions.” Ward v. Walsh, 1
28   F.3d 873, 876 (9th Cir. 1993). “The right to exercise religious practices and beliefs does
                                                   4
                                                                              3:17-cv-02595-CAB-WVG
 1   not terminate at the prison door. The free exercise right, however, is necessarily limited
 2   by the fact of incarceration, and may be curtailed in order to achieve legitimate
 3   correctional goals or to maintain security.” McElyea v. Babbitt, 833 F.2d 196, 197 (9th
 4   Cir. 1987). The protections of the Free Exercise Clause are triggered when prison
 5   officials burden the practice of an inmate’s religion by preventing him from engaging in
 6   conduct which he sincerely believes is consistent with his faith. Shakur v. Schriro, 514
 7   F.3d 878, 884 (9th Cir. 2008); Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997),
 8   overruled in part by Shakur, 514 F.3d at 884-85.
 9         A prison regulation or policy that might otherwise unconstitutionally impinge on
10   an inmate’s First Amendment rights will survive a First Amendment challenge, however,
11   if it is “reasonably related to legitimate penological interests.” See Turner v. Safley, 482
12   U.S. 78, 89 (1987); O’Lone v. Estate of Shabazz, 482 U.S. 342, 353 (1987). In
13   determining whether a prison regulation is reasonably related to a legitimate penological
14   interest, the court considers the following factors: (1) whether there is a valid, rational
15   connection between the regulation and the interest used to justify the regulation; (2)
16   whether prisoners retain alternative means of exercising the right at issue; (3) the impact
17   the requested accommodation will have on inmates, prison staff, and prison resources
18   generally; and (4) whether the prisoner has identified easy alternatives to the regulation
19   which could be implemented at a minimal cost to legitimate penological interests.
20   Turner, 482 U.S. at 89-90; Shakur, 514 F.3d at 884.
21                1.     Defendant Paramo
22         In Plaintiff’s Complaint, he contends that Warden Paramo “failed to act/stop and
23   prevent wrongs alleged” by failing to “comply [with] Section 3054.” (ECF No. 1 at 2.)
24   He further alleges that Paramo “failed to take action” after he was “made aware of these
25   long delays.” (Id. at 4.) These allegations arise from Plaintiff’s claims that various
26   prison officials at RJD were not complying with CDCR regulation § 3054 which is the
27   section governing the CDCR’s “Religious Diet Program.” CAL. CODE. REGS. TIT. 15,
28   § 3054. More specifically, Plaintiff is claiming that RJD prison officials failed to
                                                   5
                                                                              3:17-cv-02595-CAB-WVG
 1   comply with § 3054(c) which provides, in part, that “[i]nmates who are transferred shall
 2   have the ability to continue participating in their current Religious Diet Program at the
 3   receiving institution.” Id. at § 3054(c).
 4         In support of their Opposition, Defendants have provided portions of Plaintiff’s
 5   deposition transcript. (See Defs.’ P&As, Declaration of Michelle Des Jardins in Supp. of
 6   Mot. for Summ. J., ECF No. 25-2 [hereafter “Pl.’s Dep.”], Ex. 1.) In addition, Defendant
 7   Paramo has submitted a declaration signed under penalty of perjury. (See Defs.’ P&As,
 8   Declaration of D. Paramo in Supp. of Mot. for Summ. J., ECF No. 25-5 [hereafter
 9   “Paramo Decl.”])
10         It is clear from Plaintiff’s allegations in his Complaint that he is seeking to hold
11   Warden Paramo liable in his supervisory capacity. (See Compl. at 2, 3.) “A plaintiff
12   must allege facts, not simply conclusions, that show that an individual was personally
13   involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193,
14   1194 (9th Cir. 1998). A person deprives another of a constitutional right under section
15   1983, where that person “‘does an affirmative act, participates in another’ s affirmative
16   acts, or omits to perform an act which [that person] is legally required to do that causes
17   the deprivation of which complaint is made.’” Johnson v. Duffy, 588 F.2d 740, 743 (9th
18   Cir. 1978). The “requisite causal connection can be established not only by some kind of
19   direct personal participation in the deprivation, but also by setting in motion a series of
20   acts by others which the actor knows or reasonably should know would cause others to
21   inflict the constitutional injury.” Id. at 743-44. There is no respondeat superior liability
22   under § 1983; therefore, a supervisor, like Paramo, may be held liable for the
23   constitutional violations of her subordinates only if she “participated in or directed the
24   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List,
25   880 F.2d 1040, 1045 (9th Cir. 1989).
26         In his deposition, Plaintiff was asked if he sent “anything to the Warden.” (Pl.’s
27   Dep. at 63:14.) Plaintiff responded that he did not. (Id. at 63:17.) In addition, Plaintiff
28   was asked if he spoke with the Warden about the issue of the delay and he replied that he
                                                   6
                                                                              3:17-cv-02595-CAB-WVG
 1   did not speak with the Warden about that issue. (Id. at 63:16-17.) When asked “why do
 2   you contend he was aware of your delay in receiving a kosher diet,” Plaintiff responded
 3   “[b]ecause [Paramo] should be aware of the people under him what they’re doing.” (Id.
 4   at 63:18-21.) Plaintiff also stated that Paramo is “above everybody” and “the boss” and
 5   “should know what is going on at his own institution.” (Id. at 63:21-23.)
 6          Paramo states in his declaration that “Donovan did not have a practice or policy of
 7   requiring inmates to reapply for a Kosher diet upon transfer to Donovan.” (Paramo Decl.
 8   at ¶ 2.) Paramo further states that he “never received any correspondence from
 9   [Plaintiff] concerning a Kosher diet.” (Id. at ¶ 3.) Finally, he declares that he was
10   familiar with the CDCR regulations regarding religious diets and “had no reason to
11   believe that the chaplain, food services personnel, or any other staff were ignoring any
12   regulations pertaining to religious diets.” (Id. at ¶ 2.)
13          Plaintiff points to no evidence in the record to demonstrate that Paramo was at all
14   aware of his claims. Instead, Plaintiff argues in his Opposition that Paramo “knowing the
15   serious implications of Mr. Woods’ allegations/charges did not ‘man up’ to individual or
16   collective responsibility – no ‘Harry S. Truman – the buck stops here.” (P.’s Opp’n, ECF
17   No. 29 at 9.) Plaintiff does not present any evidence to raise a genuine issue of a dispute
18   of a material fact that Paramo personally participated in the purported violation of
19   Plaintiff’s constitutional rights.
20          Accordingly, Defendant Paramo’s Motion for Summary Judgment as to all of
21   Plaintiff’s claims against him is GRANTED pursuant to FED.R.CIV.P. 56.
22                 2.     Defendant Acosta
23          There are even fewer facts relating to Defendant Acosta in Plaintiff’s Complaint.
24   On page two of Plaintiff’s Complaint, he lists Acosta as a Defendant and indicates that he
25   is the “Food Services Manager at RJD responsible for processing and handling all foods,
26   diets, meals.” (Compl. at 2.) He further claims that Acosta “failed to comply with state
27   regulation section 3054.” (Id.) However, in the body of Plaintiff’s Complaint there are
28   no specific factual allegations as to how Acosta was aware of Plaintiff’s claims or that he
                                                    7
                                                                             3:17-cv-02595-CAB-WVG
 1   was personally involved in the purported violation of Plaintiff’s constitutional rights.
 2         Plaintiff was asked in his deposition if he had ever spoken to Defendant Acosta
 3   and Plaintiff replied, “I think he was the guy in the kitchen.” (Pl.’s Dep. at 66:23-25.)
 4   He elaborated by saying he told Acosta “Man, you can tell the food manager that, hey,
 5   my stuff is here. I’ve been talking to Hadjadj.” (Id. at 67:2-3.) Plaintiff indicated that he
 6   believed that Acosta was the “free cook” and “looked Asian” to him. (Id. at 67:7-11.)
 7   Plaintiff further testified that he did not file a grievance with Acosta and Acosta did not
 8   respond to any of his grievances. (Id. at 9-22.)
 9         Acosta has submitted a declaration in which he testifies that he is the “Correctional
10   Food Manager I” and he works in the “administrative area of [RJD’s] central kitchen.”
11   (See Defs.’ P&As, Declaration of Acosta in Supp. of Mot. for Summ. J., at ¶ 2, ECF No.
12   25-4 [hereafter “Acosta Decl.”])
13           Acosta maintains that he is neither a cook nor is he Asian as described by
14   Plaintiff. (Id. ¶ 3.) He further declares that he does not “typically interact with the
15   inmate population” and works in the “central kitchen.” (Id.) The central kitchen is “not
16   attached to a chow hall or to a prison yard.” (Id.) The kosher meals are “taken from the
17   central kitchen to the yards for distribution to inmates who are on the kosher diet list.”
18   (Id.) In addition, Acosta indicates that the distribution is “handled by someone other”
19   than himself. (Id.)
20         Acosta declares that Plaintiff “never spoke” with him regarding his kosher diet.
21   (Id. at ¶ 4.) He further maintains that he “had no knowledge of [Plaintiff’s] need for a
22   kosher diet until he was placed on the kosher diet list that was provided for Food Service,
23   after which he received kosher meals.” (Id.) Moreover, Acosta had “no authority to
24   place an inmate on a kosher-diet list.” (Id. at ¶ 5.)
25         Plaintiff’s Opposition offers no admissible evidence to dispute Acosta’s
26   demonstration that he was not involved in the decisions to provide Plaintiff with a kosher
27   diet nor has Plaintiff offered any evidence that he ever spoke with Acosta regarding his
28   kosher diet. In his Opposition, Plaintiff instead suggests that Acosta, without evidentiary
                                                    8
                                                                              3:17-cv-02595-CAB-WVG
 1   support, is involved in a “scam” to mix “kosher with non-kosher food packages.” (See
 2   Pl.’s Opp’n at 12.)
 3         The Court finds there is no evidence in the record that would show there to be a
 4   direct connection between Defendant Acosta and Plaintiff’s purported delay in receiving
 5   a kosher diet. “[M]ere allegation and speculation do not create a factual dispute for
 6   purposes of summary judgment.” Nelson v. Pima Community College, 83 F.3d 1075,
 7   1081-82 (1996). Moreover, in order for the Court to find a genuine issue of material fact
 8   regarding whether Plaintiff’s constitutional rights were violated, there must be the
 9   “requisite causal connection” in which there is “some kind of direct personal participation
10   in the deprivation” or that can be shown by “setting in motion a series of acts by other
11   which the actor knows or reasonably should know would cause others to inflict the
12   constitutional injury.” Johnson, 588 F.2d at 743-44. Here, there is no evidence in the
13   record to raise a triable issue of material fact that would link the purported failure to
14   provide Plaintiff with a kosher diet to Defendant Acosta.
15         Accordingly, Defendant Acosta’s Motion for Summary Judgment as to all of
16   Plaintiff’s claims against him is GRANTED pursuant to FED.R.CIV.P. 56.
17                3.       Defendant Hadjadj
18         Plaintiff’s allegations against Defendant Hadjadj involve Hadjadj’s alleged failure
19   to immediately provide Plaintiff with a kosher diet upon his arrival at RJD in violation of
20   CDCR’s regulations. (See Compl. at 4.) Plaintiff also claims it violated his First
21   Amendment rights when Hadjadj required Plaintiff “to go through the entire [kosher
22   meal] approval process again.” (Id.)
23         CDCR regulations provide, in part, that “inmates who are transferred shall have the
24   ability to continue participation in their current Religious Diet Program at the receiving
25   institution barring medical needs or other extraordinary circumstances.” CAL. CODE.
26   REGS. TIT. 15, § 3054(c)). It is undisputed that Plaintiff had been approved for a kosher
27   diet when he was previously housed at WSP. (See Pl.’s Compl. at 4; Hadjadj Decl. at ¶
28   5; Defs.’ P&As at 23.)
                                                    9
                                                                               3:17-cv-02595-CAB-WVG
 1         At issue in this matter is not the constitutionality of § 3054(c) itself but rather
 2   whether there is a genuine issue of material fact as to whether Hadjadj intentionally failed
 3   to comply with this regulation allowing Plaintiff to continue with a kosher diet
 4   immediately upon his transfer causing an alleged violation of Plaintiff’s First
 5   Amendment rights.
 6         In his declaration, Hadjadj declares that he “does not have a policy of requiring all
 7   inmates to re-apply for a religious diet when they transfer” to RJD. (Hadjadj Dec. at ¶
 8   3.) He further declares that he first received Plaintiff’s request for a kosher diet in
 9   August of 2017. (Id. at ¶ 5.) Plaintiff had been transferred to RJD on August 8, 2017.
10   (See Pl.’s Compl. at 4.) On August 9, 2017, Plaintiff submitted an “inmate/parolee
11   request” indicating that he “was getting kosher at Wasco, I practice Jewish faith in a
12   slightly different way.” (Id., Ex. “Inmate/Paroleee Request for Interview, Item or
13   Service, CDCD 22, dated Aug. 9. 2017.”) Hadjadj responded to this request, on August
14   15, 2017, stating “[p]lease provide proof/document of your previous approval.” (Id.)
15   Plaintiff responded to this request on August 23, 2017 stating that he would send his
16   “original” approval. (Pl.’s Dep. at 45:1-5.) Plaintiff does not dispute that his request was
17   ultimately granted and he began to receive his kosher meals on September 4, 2017. (Id.
18   at 54:20-24.)
19         Plaintiff alleges in his unverified Complaint that Hadjadj had a policy of “not
20   adhering to Section 3054(c) and continuing diets upon transfer” but instead “requiring
21   prisoners to go through the approval process again.” (Pl.’s Compl. at 4.) Hadjadj
22   declares that he followed the regulation and did “not have a policy of requiring all
23   inmates to re-apply for a religious diet when they transfer to [RJD].” (Hadjadj Decl. at ¶
24   3.) Plaintiff offers no admissible evidence to dispute Hadjadj’s declaration but rather
25   relies on conclusory statements.
26         However, Hadjadj declares that he “checked CDCR’s electronic inmate file for
27   [Plaintiff] and did not see an approved Form 3030 for a kosher diet.” (Id. at ¶ 5.) He did
28   see the initial denial of a kosher diet for Plaintiff on November 17, 2016 at WSP but
                                                   10
                                                                               3:17-cv-02595-CAB-WVG
 1   states he “did not realize that there was another updated copy of the November 17, 2016
 2   Form 3030 in which a [WSP] official had later checked off ‘approved’ at the bottom of
 3   the form next to the box where they had previously checked off ‘denied.’” (Id.) As a
 4   result, it is undisputed that Hadjadj “asked [Plaintiff] to fill out a new Form 3030 so that I
 5   could verify his eligibility for one.” (Id. at ¶ 6; Pl.’s Dep. 45:1-12.) On August 29,
 6   2017, Plaintiff resubmitted the form requesting a kosher diet and on September 4, 2017,
 7   Plaintiff began receiving a kosher diet. (Hadjadj Decl., Ex. 4, Religious Diet Program
 8   Request, CDCR 3030 dated Aug. 29, 2017; Compl. at 4.)
 9         The Ninth Circuit has held that it is constitutional for an institution to require that
10   an inmate complete an application in order to receive a kosher meal. See Resnick v.
11   Adams, 348 F. 3d 763, 771 (9th Cir. 2003). Plaintiff’s receipt of a kosher diet was
12   delayed by a period of less than thirty days but Plaintiff provides no evidence that the
13   delay was intentional or that it was unnecessarily prolonged. Moreover, Plaintiff can
14   point to no authority that the brief delay was unconstitutional. See e.g. Green v. Paramo
15   2018 WL 6062359, at *4 (S.D. Cal. Nov. 20, 2018) (five month delay in processing
16   religious diet application not unconstitutional); Taylor v. Pelican Bay, 2010 WL 2671989
17   at *8 (N.D. Cal. July 2, 2010) (two month delay in processing religious diet not
18   unconstitutional even after plaintiff was previously approved for a religious diet at
19   another prison and required to participate in verification process.)
20         Accordingly, Defendant Hadjadj’s Motion for Summary Judgment as to Plaintiff’s
21   claims First Amendment claims against him is GRANTED pursuant to FED.R.CIV.P. 56.
22         C.     Fourteenth Amendment Equal Protection claims
23         Defendants move for summary judgment of Plaintiff’s equal protection claims.
24   (See Defs.’ Memo of Ps & As at 27-28.) “The Equal Protection Clause of the Fourteenth
25   Amendment commands that no State shall ‘deny to any person within its jurisdiction the
26   equal protection of the laws,’ which is essentially a direction that all persons similarly
27   situated should be treated alike.” City of Cleburne v. Cleburne Living Center, 472 U.S.
28   432, 439 (1985). Specifically, the Equal Protection Clause of the Fourteenth
                                                   11
                                                                               3:17-cv-02595-CAB-WVG
 1   Amendment protects prisoners from intentional discrimination based on their religious
 2   beliefs. Freeman, 125 F.3d at 737, overruled in part by Shakur, 514 F.3d 884-85.
 3   “Prisons must afford an inmate of a minority religion ‘a reasonable opportunity of
 4   pursuing his faith comparable to the opportunity afforded fellow prisoners who adhere to
 5   conventional religious precepts.’” Id., quoting Cruz v. Beto, 405 U.S. 319, 322 (1972)
 6   (per curiam). Prisons are required to “make good faith accommodation of the
 7   (prisoner’s) rights in light of practical considerations.” Freeman, 125 F.3d at 737,
 8   quoting Allen v. Toombs, 827 F.2d 563, 569 (9th Cir. 1987).
 9         In order to support a discrimination claim, Plaintiff is required to demonstrate that
10   prison officials intentionally acted in a discriminatory manner. Freeman, 125 F.3d at
11   737, citing FDIC v. Henderson, 940 F.2d 465, 471 (9th Cir. 1991). In order to defeat
12   summary judgment, Plaintiff “‘must set forth specific facts showing that there is a
13   genuine issue’ as to whether he was afforded a reasonable opportunity to pursue his faith
14   as compared to prisoners of other faiths and that such conduct was intentional.”
15   Freeman, 125 F.3d at 737, quoting FED.R.CIV. PRO. 56(e).
16         Defendants maintain that Plaintiff has failed to allege that “Defendants
17   intentionally discriminated against him because of his membership in a protected class or
18   that they intentionally treated him differently than other inmates at [RJD] without a
19   rational relationship to a legitimate state purpose.” (Defs.’ Memo of Ps & As at 27-28.)
20   In fact, Defendants argue that Plaintiff actually alleges that Defendants applied a policy
21   to all inmates requiring them to all re-apply for religious diets even if they had been
22   approved at a different institution prior to arriving at RJD. (Id. at 28.) However, in his
23   unverified Complaint, Plaintiff appears to allege that while he was not permitted to
24   continue his kosher diet when he was first transferred to RJD, other inmates were
25   “allowed to continue in a reasonable fashion.” (Compl. at 5.) This contradicts his earlier
26   assertion that there was a blanket policy to deny all incoming inmates the right to
27   continue to have kosher meals.
28
                                                  12
                                                                              3:17-cv-02595-CAB-WVG
 1          Plaintiff offers no admissible evidence, nor does his point to any evidence in the
 2   record, to support this assertion that he was treated differently than any other inmate.
 3   Instead, he seems to provide exhibits in support of his allegations in his opposition, which
 4   are not contained in his Complaint, that other inmates kosher diets were denied for a
 5   variety of reasons. These exhibits, even if they were admissible, would not in any way
 6   support his unsupported conclusory assertion that he had been discriminated against.
 7   Thus, the Court finds that Plaintiff has failed to point to any evidence in the record to
 8   support his conclusory allegation, or to raise a triable issue of material fact, that
 9   Defendants intended to discriminate against any inmates by purportedly failing to
10   implement a policy allowing an inmate to continue to receive a kosher diet following a
11   prison transfer. Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001).
12   Defendants’ Motion for Summary Judgment as to Plaintiff’s equal protection claims is
13   GRANTED.
14          D.     Qualified Immunity
15          Finally, Defendants argue that they are entitled to qualified immunity. Because the
16   Court has found no triable issue of fact exists to show Plaintiff’s constitutional rights
17   were violated by Defendants, it need not reach any issues regarding qualified immunity.
18   See Saucier v. Katz, 533 U.S. 194, 201 (2001) (“If no constitutional right would have
19   been violated were the allegations established, there is no necessity for further inquiries
20   concerning qualified immunity.”); County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5
21   (1998) (“[The better approach to resolving cases in which the defense of qualified
22   immunity is raised is to determine first whether the plaintiff has alleged the deprivation of
23   a constitutional right at all.”).
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    13
                                                                                3:17-cv-02595-CAB-WVG
 1   IV.   Conclusion and Order
 2         For all the reasons explained, the Court:
 3         GRANTS Defendants’ Motion for Summary Judgment pursuant to Fed.R.Civ.P.
 4   56. (ECF No. 25.) The Clerk of Court is directed to enter judgment for the Defendants
 5   and close the file.
 6   IT IS SO ORDERED.
 7   Dated: August 2, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 14
                                                                         3:17-cv-02595-CAB-WVG
